DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-13 as originally filed are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Boca (US Pub. No. 2010/0017033) in view of Chen (US Pub. No. 2011/0087360).

As per Claim 1, Boca discloses a work robot system (100) (Fig. 1; ¶34-49) comprising:
a conveyer (120) that conveys an object (108) along a predetermined route (as per rotation of belt 122) (Fig. 1; ¶36, 39-40, 43);
a robot (104) that performs a predetermined task (as per 104a) on a target portion (as per image information) of the object (108) being conveyed by the conveyer (120) (Fig. 1; ¶34-38, 43);
a controller (106, 118) that controls the robot (104) (Fig. 1; ¶34-38);
a first visual sensor (112b) that is attached to a distal end of the robot (104) (Fig. 1; ¶34-38);
a second sensor (112a) that is located at a position along the predetermined route (as per rotation of belt 122) (Fig. 1; ¶37-43); and
a force sensor (¶35), wherein the controller (106, 118) is configured to:
obtain at least a three-dimensional position (as per three-dimensional “snap” position) of the target portion (as per image information) based on an output of the second sensor (112a) (Fig. 1; ¶37-38, 89);
control the robot (104) to bring the part or the tool (104a) supported by the robot (104) closer to the target portion (as per image information) based on the obtained position (as per three-dimensional “snap” position) (Fig. 1; ¶34-38, 43, 89);
perform a control while performing a follow control (as per “control a robot 104 in response to the processed … image information” in ¶38) of making at least the distal end of the robot (104) to follow the target portion (as per image information) when the robot (104) is performing the predetermined task (as per 104a) (Fig. 1; ¶34-38, 43, 89); and
set a coordinate system (as per “reference frame” in ¶51, 89) of the first visual sensor (112b) as a coordinate system of the robot (104) (¶51, 89).
Boca does not expressly disclose:
wherein the force sensor detects a force generated by contact between the object and a part or a tool supported by the robot;
wherein the performed control is force control based on a detection value of the force sensor.
Chen discloses a robot control system (10) in which a robot (14) performs assembly by mounting an object (34) onto a workpiece (24) (Fig. 1; ¶39-41).  In one embodiment, the robot (14) includes a force sensor (20) with which a controller (104) directs the robot (14) to perform force control during assembly (Figs. 1, 7; ¶32-39, 46-48, 64-65).  In this way, the controller (104) detects contact force to keep the system safe (¶37-38).  Like Boca, Chen is concerned with robot control systems.
Therefore, from these teachings of Boca and Chen, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Chen to the system of Boca since doing so would enhance the system by improving safety.
Applying the teachings of Chen to the system of Boca would involve a system that operates “wherein the force sensor detects a force generated by contact between the object and a part or a tool supported by the robot” in that the system of Boca would be informed by the force sensor analysis as per Chen.
Further, the system would operate “wherein the performed control is force control based on a detection value of the force sensor” in that the system of Boca would be informed by the force sensor analysis as per Chen.

As per Claim 2, the combination of Boca and Chen teaches or suggests all limitations of Claim 1.  Boca further discloses wherein the controller (106, 108) is configured to perform the follow control (as per “control a robot 104 in response to the processed … image information” in ¶38) by disposing the target portion of the object (108), [a characteristic shape of the object], or [a characteristic point of the object], which are being conveyed by the conveyer (120), at a predetermined position (as per “snap image position” in ¶92) in an angle of view of the first visual sensor (112b) (Fig. 1; ¶34-38, 43, 89-92).

As per Claim 3, the combination of Boca and Chen teaches or suggests all limitations of Claim 1.  Boca further discloses wherein the controller (106, 118) is configured to start the control and start bringing the part or the tool (104a) into contact with the target portion (as per image information) for performing the predetermined task (as per 104a) when the at least the distal end (104a) of the robot (104) is brought into a state of following (as per “control a robot 104 in response to the processed … image information” in ¶38) the target portion (as per image information) (Fig. 1; ¶34-38, 43, 89).
Boca does not expressly disclose wherein the control is force control.
See rejection of Claim 1 for discussion of teachings of Chen.
Therefore, from these teachings of Boca and Chen, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Chen to the system of Boca since doing so would enhance the system by improving safety.

Claims 4-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boca (US Pub. No. 2010/0017033) in view of Chen (US Pub. No. 2011/0087360), further in view of Nishihara (US Pub. No. 2007/0007924).

As per Claim 4, Boca discloses a work robot system (100) (Fig. 1; ¶34-49) comprising:
a conveyer (120) that conveys an object (108) along a predetermined route (as per rotation of belt 122) (Fig. 1; ¶36, 39-40, 43);
a robot (104) that performs a predetermined task (as per 104a) on a target portion (as per image information) of the object (108) being conveyed by the conveyer (120) (Fig. 1; ¶34-38, 43);
a controller (106, 118) that controls the robot (104) (Fig. 1; ¶34-38);
a first visual sensor (112b) that is attached to a distal end of the robot (104) (Fig. 1; ¶34-38);
a second sensor (112a) that is located at a position along the predetermined route (as per rotation of belt 122) (Fig. 1; ¶37-43); and
a force sensor (¶35), wherein the controller (106, 118) is configured to:
obtain at least a position (as per “snap” position) of the target portion (as per image information) based on an output of the second sensor (112a) (Fig. 1; ¶37-38, 89); 
perform an approach control (as per “control a robot 104 in response to the processed … image information” in ¶38) of controlling the robot (104) to bring the part or the tool (104a) supported by the robot (104) closer to the target portion (as per image information) based on the obtained position (as per “snap” position) (Fig. 1; ¶34-38, 43, 89-92); and 
perform a control while performing a follow control (as per “control a robot 104 in response to the processed … image information” in ¶38) of making at least the distal end of the robot (104) to follow the target portion (as per image information) when the robot (104) is performing the predetermined task (as per 104a) (Fig. 1; ¶34-38, 43, 89).
Boca does not expressly disclose:
wherein the force sensor detects a force generated by contact between the object and a part or a tool supported by the robot;
wherein the controller is configured to calculate an amount of movement of the target portion between a current position of the target portion being conveyed by the conveyer and the position of the target portion at a time of the output of the second sensor;
wherein the approach control is based on the amount of movement; and
wherein the performed control is force control based on a detection value of the force sensor.
Chen discloses a robot control system (10) in which a robot (14) performs assembly by mounting an object (34) onto a workpiece (24) (Fig. 1; ¶39-41).  In one embodiment, the robot (14) includes a force sensor (20) with which a controller (104) directs the robot (14) to perform force control during assembly (Figs. 1, 7; ¶32-39, 46-48, 64-65).  In this way, the controller (104) detects contact force to keep the system safe (¶37-38).  Like Boca, Chen is concerned with robot control systems.
Nishihara discloses a handling system (1) for taking out workpieces (100) from a conveyer (2) by a plurality of robots (5) (Fig. 1; ¶28).  The system (1) includes an encoder (4) that detects an amount of movement of the conveyer (2) and a visual sensor (3) that determines position and posture of each workpiece (100) at a specified time (Fig. 1; ¶28, 29, 33, 35-36).  In operation, information from the encoder (3) and visual sensor (3) is received in the robot controller (6) and a tracking manager (21b) of the robot controller (6) determines tracking data (D1) including a tracking range movement amount (D13) that describes an amount of movement of the workpieces (100) on the conveyer (2) (Figs. 2-3; ¶39-48).  In this way, the system provides efficient processing of data (¶98).  Like Boca, Nishihara is concerned with robot control systems.
Therefore, from these teachings of Boca, Chen, and Nishihara, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Chen and Nishihara to the system of Boca since doing so would enhance the system by: enhancing safety; and enhancing efficiency.
Applying the teachings of Chen and Nishihara to the system of Boca would involve a system:
“wherein the force sensor detects a force generated by contact between the object and a part or a tool supported by the robot” in that the system of Boca would be informed by force sensor analysis as per Chen.
Further, the system would operate “wherein the controller is configured to calculate an amount of movement of the target portion between a current position of the target portion being conveyed by the conveyer and the position of the target portion at a time of the output of the second sensor” in that the system of Boca would be informed by the position analysis as per Nishihara.
In addition, the system would operate “wherein the approach control is based on the amount of movement” in that control of the robot of Boca would be informed by position analysis as per Nishihara.
Further, the system would operate “wherein the performed control is force control based on a detection value of the force sensor” in that the system of Boca would be informed by force sensor analysis as per Chen.

As per Claim 5, the combination of Boca, Chen, and Nishihara teaches or suggests all limitations of Claim 4.  Boca further discloses wherein the controller (106, 108) is configured to perform the follow control (as per “control a robot 104 in response to the processed … image information” in ¶38) by disposing the target portion of the object (108), [a characteristic shape of the object], or [a characteristic point of the object], which are being conveyed by the conveyer (120), at a predetermined position (as per “snap image position” in ¶92) in an angle of view of the first visual sensor (112b) (Fig. 1; ¶34-38, 43, 89-92).

As per Claim 6, the combination of Boca, Chen, and Nishihara teaches or suggests all limitations of Claim 4.  Boca does not expressly disclose wherein the controller is configured to conduct a successive calculation of the amount of movement based on an output of the first visual sensor, an output of the second sensor, or an output of a detection device provided in the conveyer.
See rejection of Claim 4 for discussion of teachings of Nishihara.  Nishihara further discloses wherein the controller (6) is configured to conduct a successive calculation (as per S3) of the amount of movement (as per D13) based on an output of the first visual sensor (3) (Figs. 4-5; ¶53-57, 66-69), [an output of the second sensor], or [an output of a detection device provided in the conveyer].
Therefore, from these teachings of Boca, Chen, and Nishihara, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Chen and Nishihara to the system of Boca since doing so would enhance the system by: enhancing safety; and enhancing efficiency.

As per Claim 7, the combination of Boca, Chen, and Nishihara teaches or suggests all limitations of Claim 6.  Boca does not expressly disclose wherein the controller is configured to calculate interpolated values for interpolating plurality of the amount of movement based on values of the plurality of the amount of movement which are obtained by the successive calculation, and the controller is configured to perform the approach control based on the obtained position, the plurality of the amount of movement, and the interpolated values.
See rejection of Claim 6 for discussion of teachings of Nishihara.  Nishihara further discloses wherein the controller (6) is configured to calculate interpolated values (as per “adds the amount of movement” in ¶68) for interpolating plurality of the amount of movement based on values of the plurality of the amount of movement (as per D13) which are obtained by the successive calculation (as per S3) (Figs. 4-5; ¶53-57, 66-69).
Therefore, from these teachings of Boca, Chen, and Nishihara, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Chen and Nishihara to the system of Boca since doing so would enhance the system by: enhancing safety; and enhancing efficiency.
Applying the teachings of Chen and Nishihara to the system of Boca would involve a system
in which “the controller is configured to perform the approach control based on the obtained position, the plurality of the amount of movement, and the interpolated values” in that the controller of Boca would be informed by position data determined as per Nishihara.

As per Claim 8, the combination of Boca, Chen, and Nishihara teaches or suggests all limitations of Claim 4.  Boca further discloses wherein the first visual sensor (112b) is a two-dimensional visual sensor (¶37, 103).

As per Claim 9, the combination of Boca, Chen, and Nishihara teaches or suggests all limitations of Claim 8.  Boca further discloses wherein the controller (106, 118) is configured to start the control and start bringing the part or the tool (104a) into contact with the target portion (as per image information) for performing the predetermined task (as per 104a) when the at least the distal end of the robot (104) is brought into a state of following (as per “control a robot 104 in response to the processed … image information” in ¶38) the target portion (as per image information) (Fig. 1; ¶34-38, 43, 89).
Boca does not expressly disclose wherein the control is force control.
See rejection of Claim 4 for discussion of teachings of Chen.
Therefore, from these teachings of Boca, Chen, and Nishihara, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Chen and Nishihara to the system of Boca since doing so would enhance the system by: enhancing safety; and enhancing efficiency.

As per Claim 12, the combination of Boca and Chen teaches or suggests all limitations of Claim 1.  Boca does not expressly disclose wherein the controller is configured to calculate an amount of movement of the target portion based on an output of the first visual sensor, an output of the second sensor as a visual sensor, or an output of another visual sensor, and the controller is configured to utilize the calculated amount of movement in the follow control.
Nishihara discloses a handling system (1) for taking out workpieces (100) from a conveyer (2) by a plurality of robots (5) (Fig. 1; ¶28).  The system (1) includes an encoder (4) that detects an amount of movement of the conveyer (2) and a visual sensor (3) that determines position and posture of each workpiece (100) at a specified time (Fig. 1; ¶28, 29, 33, 35-36).  In operation, information from the encoder (3) and visual sensor (3) is received in the robot controller (6) and a tracking manager (21b) of the robot controller (6) determines tracking data (D1) including a tracking range movement amount (D13) that describes an amount of movement of the workpieces (100) on the conveyer (2) (Figs. 2-3; ¶39-48).  In this way, the system provides efficient processing of data (¶98).  Like Boca, Nishihara is concerned with robot control systems.
Therefore, from these teachings of Boca, Chen, and Nishihara, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Chen and Nishihara to the system of Boca since doing so would enhance the system by: enhancing safety; and enhancing efficiency.
Applying the teachings of Chen and Nishihara to the system of Boca would involve a system “wherein the controller is configured to calculate an amount of movement of the target portion based on an output of the first visual sensor, an output of the second sensor as a visual sensor, or an output of another visual sensor, and the controller is configured to utilize the calculated amount of movement in the follow control” in that the system of Boca would be informed by the position analysis of Nishihara.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boca (US Pub. No. 2010/0017033) in view of Chen (US Pub. No. 2011/0087360), further in view of Nishihara (US Pub. No. 2007/0007924), further in view of Fair (US Patent No. 3,576,540).
As per Claim 10, the combination of Boca, Chen, and Nishihara teaches or suggests all limitations of Claim 8.  Boca does not expressly disclose wherein the predetermined route is a curvilinear route or a winding route.
Fair discloses a machining system (as per 20) in which a conveyer (40) moves parts (25) (Figs. 1, 6; 3:41-4:59, 4:69-5:33).  In one embodiment, the conveyer (40) is straight and the parts (25) move in a linear route (Fig. 1; :41-4:59).  In another embodiment, the conveyors (40, 54) includes turns and the parts (25) movie in a curvilinear route or a winding route (Fig. 6; 4:69-5:33).  Like Boca, Fair is concerned with mechanisms for moving workpieces.
Therefore, from these teachings of Boca, Chen, Nishihara, and Fair, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Fair to the system of Boca as modified in view of Chen and Nishihara since doing so would be, according to Fair, a matter of design choice.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boca (US Pub. No. 2010/0017033) in view of Chen (US Pub. No. 2011/0087360), further in view of Nishihara (US Pub. No. 2007/0007924), further in view Takeuchi (US Pub. No. 2019/0275678).

As per Claim 11, the combination of Boca, Chen, and Nishihara teaches or suggests all limitations of Claim 8.  Boca does not expressly disclose wherein the controller is configured to shorten a control cycle of the force control when the position of the target portion relative to the robot detected by the first visual sensor varies beyond a predetermined reference value.
Takeuchi discloses a control system (40) for a robot (10) in which force control involves a tracking offset acquisition unit (42b) that acquires a force-derived correction amount (ΔS) (Fig. 9; ¶134).  The a force-derived correction amount (ΔS) is the movement amount necessary for force control and the tracking offset acquisition unit (42b) further determines a correction amount (ΔSr) to be employed during follow control using position control of a new target object (W) (¶134).  In this way, control on new targets is simplified and cycle time is shortened (¶135).  Like Boca, Takeuchi is concerned with robot control systems.
Therefore, from these teachings of Boca, Chen, Nishihara, and Takeuchi, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Takeuchi to the system of Boca as modified in view of Chen and Nishihara since doing so would enhance the system by simplifying control.
Applying the teachings of Takeuchi to the system of Boca as modified in view of Chen and Nishihara would involve a system “wherein the controller is configured to shorten a control cycle of the force control when the position of the target portion relative to the robot detected by the first visual sensor varies beyond a predetermined reference value” in that the system of Boca would be informed by force sensor analysis as per Chen and position control as informed by force data as per Takeuchi.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boca (US Pub. No. 2010/0017033) in view of Chen (US Pub. No. 2011/0087360), further in view of Izumi (US Pub. No. 2012/0323358).

As per Claim 13, the combination of Boca and Chen teaches or suggests all limitations of Claim 1.  Boca does not expressly disclose wherein at least one of the controller and the conveyer performs an abnormality addressing action when the position of the target portion relative to the robot detected by the first visual sensor varies beyond a predetermined reference value.
Izumi discloses a control device (5) governing a robot (2) that performs work on workpieces (W) moved along a conveyer (1) (Figs. 1-2; ¶12-24).  Cameras (3a, 3b) are positioned along the conveyer (1) and provide information to the control device (5) (Figs. 1-2; ¶13, 18-20).  The control device (5) includes an abnormality detecting unit (512) that evaluates information from the cameras (3a, 3b) and operates to detect an abnormality of the workpiece (w) when the area of the workpiece (w) exceeds a reference workpiece area (Figs. 2-3; ¶24-32).  In response to a detected abnormality, a conveyance control unit (513) of the control device (5) reduces the conveyance speed of the conveyer (1) in order to address the detected abnormality (¶32-35).  Like Boca, Izumi is concerned with robot control systems.
Therefore, from these teachings of Boca, Chen, and Izumi, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Izumo to the system of Boca as modified in view of Chen since doing so would enhance the system by automatically detecting and addressing abnormal workpieces.
Applying the teachings of Izumo the system of Boca as modified in view of Chen would involve a system that operates “wherein at least one of the controller and the conveyer performs an abnormality addressing action when the position of the target portion relative to the robot detected by the first visual sensor varies beyond a predetermined reference value” in that the control of Boca would be informed by abnormality processing as per Izumi.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ban (US Pub. No. 2005/0075752) discloses a robot control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664